—In a support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Nassau County (Lawrence, J.), dated December 21, 1999, as sustained the mother’s objections to an order of the same court (Singh, H.E.), dated June 14, 1999, to the extent of directing him to pay $1,717.13 per month in child support, retroactive to April 28, 1998.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Hearing Examiner determined the father’s pro rata share of the child support obligations to be $1,100 per month. Upon the mother’s objections, the Family Court increased that amount to $1,717.13, retroactive to April 28, 1998. We affirm.
Contrary to the father’s contention, the upward modification of the support awarded by the Hearing Examiner was correct. The Family Court articulated a sufficient reason for the increase. Its determination to apply the statutory percentage of 17% for one child, as mandated by the Child Support Standards Act, to the first $150,000 of the parties’ net combined income over $80,000 reflected a careful consideration of the parties’ circumstances and the child’s needs (see, Domestic Relations Law § 240; Matter of Cassano v Cassano, 85 NY2d 649; *604Mitnick v Rosenthal, 260 AD2d 238; Matter of Lo Macchio v Lo Macchio, 247 AD2d 539; Matter of Prystay v Avildsen, 220 AD2d 337).
The Family Court properly directed that arrears be paid from the date the petition was filed, April 28, 1998, and not the date the matter was transferred to it from Kings County (see, Rattler v Rattler, 264 AD2d 768; Matter of Burke v Adams, 130 AD2d 100). Santucci, J. P., Florio, H. Miller and Schmidt, JJ., concur.